J. R. Swan, J.
This case presents for decision the question, whether in impeaching the credit of a witness, the inquiry into the general reputation or character of the witness should be restricted to his reputation for truth and veracity, or may be made in general terms, involving his entire moral character and estimation in society. In most of the northern States the inquiry is limited to reputation for truth; in some of the southern States, full latitude is given to ascertain the standing of a witness and his inherent moral character. Very cogent reasons have been given for the holding on each side. In Bucklin v. The State, 20 Ohio Rep. 25, this question was raised but not decided.
The rule has generally prevailed in this State to confine the inquiry to general reputation for truth; and, without repeating the reasons which have induced the adoption of this rule, and which have been so ably stated by courts, we simply announce that our deliberations have induced us to adhere to that general practice.
We do not intend to prescribe the exact form of words in which a witness should be interrogated, for the purpose of impeaching another witness; but, that we may be clearly understood upon this subject, it is proper to give here what we believe to be in general the proper form of the questions. They are these :
Have you the means of knowing the general reputation of A B, the witness, for truth ? Or, this preliminary question may be thus: Are you acquainted with A B, and do you know what is his general reputation for truth ? So, any other form of words may be adopted, by which to ascertain whether the witness has sufficient knowledge of the public estimation for truth, in which the witness proposed to be impeached is held.

Judgment affirmed.

*



 This decision was made by Thurman, Chief Justice, and Ranney, Swan and Kennon, Justices.